DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 12/13/2021:
Claims 1-19 and 26 are pending in the current application.  Claims 6 and 14 have been amended and Claims 20-25 and 27-54 have been cancelled.
The objection to Claims 6 and 14 is overcome in light of the amendment.
The previous anticipate rejection has been withdrawn in light of arguments.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103
5.	Claims 1, 2, and 26 are rejected under 35 U.S.C. 103 as being obvious over Katayama US PG Publication 2011/0003209.
Regarding Claim 1, 2, and 26, Katayama discloses a lithium battery comprising an anode, cathode, organic electrolyte comprising lithium salt (see e.g. Fig. 2; para 0154, meeting Claim 26) separator for use in a lithium battery comprising a porous polymeric layer, wherein the porous polymeric layer comprises a plurality of pores, and hydrophobic boehmite particles (meeting Claim 2) disposed within the 2 loading.  Katayama teaches that the separator porous sheet-like material can be a woven sheet-like material/fabric or non-woven sheet-like material/fabric as functional equivalents (para 0085, 0088) and while Katayama does not teach the volume content (and inherently related content loading) specifically with the woven sheet-like material, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the separator of Katayama with woven sheet-like material (being the porous polymeric layer) with volume content of boehmite particles of 43.5% (and therefore 0.27 grams, or greater, per square meter of boehmite particles) because the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  Further, Katayama teaches that the amount of boehmite is preferably at least 40 vol% and not greater than 70 vol% total volume of the constituent components of the separator (see para 0060) and that when not enough boehmite is used, the effect secured by boehmite (e.g. prevention of lithium dendrite formation) is reduced (see para 0082) which shows that the amount of boehmite is a result-effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
6.	Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama US PG Publication 2010/0015530, as applied to Claims 1 and 26, and further in view of Carlson US PG Publication 2007/0190427.  
Regarding Claims 3, 4, and 6, Katayama discloses the claimed separator for use in a lithium battery as described above in the rejection of Claim 1, which is incorporated herein in its entirety. Katayama does not specifically disclose that the hydrophobic boehmite particles comprise a reaction product of an organic carbonate (e.g. ethylene carbonate) with boehmite or an organic polymer reacted with at least a portion of the boehmite of said boehmite particles.  However, Carlson discloses a separator for a battery wherein boehmite particles are treated with an organic carbonate such as ethylene carbonate or organic polymer (meeting Claims 4 and 6 since a reaction of the boehmite particles with the polymer would necessarily react at least a portion of the particles) to provide organically-modified boehmite filler in order to provide high ionic conductivity and improved strength (see at least paras 0017, 0033, 0045).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include in the boehmite particles of Katayama the organic carbonate-modified boehmite (specifically ethylene carbonate-modified) particles of Carlson because these particles are known to improve the ionic conductivity and strength of a battery separator.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama US PG Publication 2010/0015530 and Carlson US PG Publication 2007/0190427, as applied to Claim 2 and 26, and further in view of Nakatsutsumi US PG Publication 2015/0155601.  
Regarding Claim 5, Katayama modified by Carlson discloses the claimed separator for use in a lithium battery as described above in the rejection of Claim 2, which is incorporated herein in its entirety. Katayama modified by Carlson does not specifically disclose that the hydrophobic boehmite particles comprise a reaction product of fluoroethylene carbonate with boehmite.  However, in the same field of endeavor of non-aqueous batteries, Nakatsutsumi discloses that ethylene carbonate and fluoroethylene carbonate are functionally equivalent in terms of their balance of properties (see para 0090). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
 8.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being obvious over Katayama US PG Publication 2011/0003209.
Regarding Claims 7 and 8, the average crystallite size (particle diameter) of said boehmite particles of Katayama is at least 10 nm (0.01 µm), a range the overlaps the claimed range of 5 to 25 nm and is close to but not overlapping the range 5 nm to 8 nm, and so the claimed ranges are obvious in light of the teachings of Katayama.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
9.	Claims 9-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama US PG Publication 2010/0015530, as applied to Claim 1, and further in view of Avison US PG Publication 2016/0104876.  
Regarding Claims 9 and 17-19, Katayama discloses the claimed separator for use in a lithium battery as described above in the rejection of Claim 1, which is incorporated herein in its entirety. Katayama further discloses a porous layer adjacent at least one of two opposing sides of the porous polymeric layer (porous layer, see e.g. para 0018) but does not specifically disclose wherein the separator further comprises a nanoporous layer adjacent at least one of two opposing sides of the porous polymeric layer, wherein said nanoporous layer comprises boehmite particles and one or more organic polymer binders, or that a heat shrinkage of said separator at 150°C or 200°C for 1 hour is less than 5% or a heat shrinkage of said separator at 120°C for 1 hour is less than 1.0%. However, in the same field of endeavor of heat-resistant separators for lithium batteries containing a separator layer including heat-resistant boehmite filler and a binder, Avison discloses a nanoporous composite separator layer having boehmite particles that maintain dimensional stability of the separator and including PVDF as a polymeric binding component, wherein Avison recognizes that battery separators should maintain dimensional stability, including undergoing less than 5.0% shrinkage of the separator material at temperatures at or above 200 °C in order to ensure battery performance and safety and specifically discloses that a nanoporous boehmite-containing separator layer of the disclosed embodiment exposed to a temperature of 200 °C for one hour advantageously exhibits less than 1% shrinkage (see e.g. at least paras 0022-0032, 0070, claim 29), said composite separator exhibiting excellent dimensional stability and thermal conductivity at high temperatures.  Therefore, it would have been obvious to a person having ordinary skill in the art before 
The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Regarding Claim 10, Katayama modified by Avison fails to specifically disclose that the boehmite particles of said nanoporous layer comprising hydrophobic boehmite particles.  However, because Katayama teaches the use of hydrophobic boehmite particles in the separator (as explained above), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use the same boehmite particles in both separator layers of Katayama modified by Avison in order to simplify construction (use fewer materials) because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
10.	Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama US PG Publication 2010/0015530 in view of Avison US PG Publication 2016/0104876, as applied to Claims 9 and 36, and further in view of Carlson US PG Publication 2007/0190427.  
Regarding Claims 11, 12, and 14, Katayama modified by Avison discloses the claimed separator for use in a lithium battery as described above in the rejection of Claim 9, which is incorporated herein in its entirety. Katayama modified by Avison does not specifically disclose that the hydrophobic boehmite particles in the nanoporous layer comprise a reaction product of an organic carbonate such as ethylene carbonate or organic polymer with boehmite.  However, Carlson discloses a separator for a battery wherein boehmite particles are treated with an organic carbonate such as ethylene carbonate or organic Claims 12 and 14 since a reaction of the boehmite particles with the polymer would necessarily covalently bond with at least a portion of the particles) to provide organically-modified boehmite filler in order to provide high ionic conductivity and improved strength (see at least paras 0017, 0033, 0045).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include in the boehmite particles of the nanoporous layer of Katayama modified by Avison the organic carbonate-modified (specifically ethylene carbonate-modified) or organic-modified boehmite particles of Carlson because these particles are known to improve the ionic conductivity and strength of a battery separator.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama US PG Publication 2010/0015530 in view of Avison US PG Publication 2016/0104876, and Carlson US PG Publication 2007/0190427, as applied to Claim 11, and further in view of Nakatsutsumi US PG Publication 2015/0155601.  
Regarding Claim 13, Katayama modified by Avison and Carlson discloses the claimed separator for use in a lithium battery as described above in the rejection of Claim 11, which is incorporated herein in its entirety. Katayama modified by Avison and Carlson does not specifically disclose that the hydrophobic boehmite particles comprise a reaction product of fluoroethylene carbonate with boehmite.  However, in the same field of endeavor of non-aqueous batteries, Nakatsutsumi discloses that ethylene carbonate and fluoroethylene carbonate are functionally equivalent in terms of their balance of properties (see para 0090). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to substitute fluoroethylene carbonate for the ethylene carbonate of Katayama modified by Carlson, such that the hydrophobic boehmite particles comprise a reaction product of fluoroethylene carbonate with boehmite because Nakatsutsumi teaches that these materials are functionally equivalent in terms of properties in a non-aqueous battery. The simple KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
12.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama US PG Publication 2010/0015530 in view of Avison US PG Publication 2016/0104876, as applied to Claim 9, and further in view of Choi US PG Publication 2017/0301903.
Regarding Claims 15 and 16, Katayama modified by Avison discloses the claimed separator for use in a lithium battery as described above in the rejection of Claim 9, which is incorporated herein in its entirety. Katayama modified by Avison does not specifically disclose that the boehmite particles of the nanoporous layer have an average crystallite size between 5 nm and 90 nm or between 30 nm and 50 nm.  However, Choi discloses that first and second inorganic particles are included in a heat-resistant layer of a separator in a battery and can be, for example, alumina and boehmite, respectively, and that the first particle can have an average particle diameter of 300 nm to 700 nm (variable X) and the second particle can have a tenth of that diameter (a range starting at 0.1X), and so Choi teaches that the second particles, which can be boehmite, can have a diameter of from 30 nm to 70 nm (see para 0056).  It would have been obvious for a person having ordinary skill in the art before the effective filing date of the instant application to select boehmite as the second inorganic particles of Katayama modified by Avison and to include those having an average crystallite size from 5 to 90 nm and from 30 to 50 nm because Choi teaches this composition of materials for the heat-resistant separator layer, and with respect to the particle sizes, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range.").
Response to Arguments
13.	Applicant's arguments filed 12/13/2021 have been fully considered and are persuasive in part, such that the previous rejection is withdrawn and a new rejection is laid out above. The arguments are not directed to woven sheet-like materials of Katayama, subject matter upon which the current rejection is based.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597. The examiner can normally be reached M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LISA S PARK/Primary Examiner, Art Unit 1729